The following opinion on motion for rehearing was filed June 22, 1907. Rehearing denied.
Epperson, C.
The opinion in this case is reported ante, p. 612. Defendant urges in a motion for rehearing that the execution of the contract for compensation is established with *615out question, and without any conflict in the testimony. If this is true, our opinion was wrong and a rehearing should he allowed.
It is true the defendant testified that the deceased signed the contract, -and,' further, that in a trial of the former action before a justice of the peace the contract was submitted to the deceased, who stated that “the name John P. Johnson attached to this contract was his signature.” Defendant contends that his evidence was corroborated by the justice of the peace, who testified as to this matter, in substance, that at the trial referred to in defendant’s testimony the deceased was present, and the contract was introduced in evidence without objection. This evidence cannot be considered as corroborative. It was not shown by any disinterested witness that the attention of the deceased was called to his alleged signature, or that he ever acknowledged the same as his handwriting. It is also true that no witness testified that the handwriting of the signature in question was not that of the deceased, but genuine signatures of the deceased were introduced in evidence. The original exhibits have been preserved in the record presented to us. These we have examined. From their appearance we are convinced that the genuineness of the contract in controversy is questionable, and that the plaintiff is entitled to a submission of the issue to a jury, notwithstanding the positive evidence of the defendant that the signature of the deceased is genuine.
Defendant urges other reasons for a rehearing, all of which we have carefully considered and find insufficient to require the granting of the motion.
We recommend that the motion for rehearing he overruled.
Dotéis and Good, GO., concur.
By the Court: For the reasons stated in the foregoing opinion, the motion for rehearing is
Overruled.